Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 15 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Choi et al. US2014/0146461.

	Per claim 1 Choi et al. teaches a memory system (100a), comprising: a first substrate (120) having a first surface side (see fig.3, “top side”); a first semiconductor device (114, see fig.3) on the first surface side of the first substrate in a first area (124, see fig.3); a second semiconductor device (112, see fig. 3) on the first surface side of the first substrate in a second area (122, see fig.3) spaced from the first area in a first direction (see fig.3); and a label (130 & 140a, see fig.3) having a first thermal conductive portion (134; [0052], “134 is disclosed to be thermally conductive”) adjacent to the first semiconductor device (see fig.3), a second thermal conductive portion  (132; [0052], “132 is disclosed to be thermally conductive”) adjacent to the second semiconductor device (see fig.3), and a thermal insulating portion (140a; [0063]) between the first thermal conductive portion (134) and the second thermal conductive portion (132) in the first direction (see fig.3).  
	Per claim 2 Choi et al. teaches the memory system according to claim 1, wherein the first thermal conductive portion (134) has a first thermal conductivity ([0060]), the second thermal conductive portion (132) has a second thermal conductivity ([0060]), and the thermal insulating portion (140a) has a third thermal conductivity that is less than the first thermal conductivity and the second thermal conductivity ([0063]-[0064]).  
	Per claim 3 Choi et al. teaches the memory system according to claim 1, wherein the label (130 & 140a, see fig.3) is on the first surface side (see fig.3, “top side”) of the first substrate (120) and over the first and second semiconductor devices (see fig.3).  
	Per claim 5 Choi et al. teaches the memory system according to claim 1, wherein the first (114) and second (112) semiconductor devices are between the label (130 & 140a, see fig.3) and the first substrate (120, see fig.3).  
	Per claim 11 Choi et al. teaches the memory system according claim 1, wherein the first semiconductor device (114) is a NAND flash memory ([0042]), and the second semiconductor device (112) is a memory controller configured to control the NAND flash memory (([0041]).  
	Per claim 15 Choi et al. teaches a label (130 & 140a, see fig.3) for electronic devices (see fig.3) with multiple components (see fig.3) mounted on a substrate (120), the label comprising: a first thermal conductive portion (134) in a first area; a second thermal conductive portion (132) in a second area (see fig.3) spaced from the first area in a first direction (see fig.3); and a thermal insulating portion (140a) between the first area and the second area (see fig.3), the insulating portion limiting heat conduction between the first thermal conductive portion and the second thermal conductive portion ([0063]-[0064]).  
	Per claim 16 Choi et al. teaches the label according to claim 15, wherein the first thermal conductive portion has a first thermal conductivity, the second thermal conductive portion has a second thermal conductivity, and the thermal insulating portion has a third thermal conductivity that is less than the first thermal conductivity and the second thermal conductivity ([0063]-[0064]).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over 	Choi et al. US2014/0146461.

Per claim 4 Choi et al. discloses substantially all the limitations of the memory system according to claim 1 except for wherein the label is on a second surface side of the first substrate, the second surface side being opposite to the first surface side, and the first substrate is between the label and both the first and second semiconductor devices.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the label to be on a second surface side, because it enables the memory system to be effectively cooled from a top portion or a bottom portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).		

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over 	Choi et al. US2014/0146461 in view of Chen et al. US2019/0174618.

	Per claim 8 Choi et al. teaches the memory system according to claim 1, 
	Choi et al. does not explicitly teach wherein the first substrate has a first end portion and a groove portion that is formed in the first end portion.  
	Chen et al. however discloses wherein a first substrate (6) has a first end portion (see fig.4, “portion where 522 inserts through”) and a groove portion (see fig.4, “portion where 522 inserts through”) that is formed in the first end portion (see fig.4).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a groove portion as taught by Chen et al. in the memory system of Choi et al., because it enables the substrate with the semiconductors to be securely fastened to a housing of the memory system. 

Allowable Subject matter

3.	Claims 6, 7, 9-10, 12-14 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 includes allowable subject matter because of the memory system according to claim 1, further comprising: a housing; and a metal screw connecting to the housing, wherein the first thermal conductive portion is connected to the housing by the metal screw.  
	Claim 7 includes allowable subject matter because of the memory system according to claim 1, further comprising: a second substrate facing the first substrate with the label therebetween; and a connector connecting the first substrate and the second substrate.  
	 
	Claim 9 includes allowable subject matter because of the memory system according to claim 8, further comprising: a second substrate of a material different than theAtty. Dkt. No.: TAI/3314US first substrate; and a metal screw connecting the first substrate and the second substrate via the groove portion, and the first thermal conductive portion is connected to the second substrate by the metal screw.  
	Claim 10 depends on claim 9, therefore allowable for the same reason. 
	Claim 12 includes allowable subject matter because of the memory system according to claim 1, wherein the first thermal conductive portion has a first thermal conductivity, the second thermal conductive portion has a second thermal conductivity that is less than the first thermal conductivity, and the thermal insulating portion has a third thermal conductivity that is less than the first thermal conductivity and the second thermal conductivity.  
	Claim 13 includes allowable subject matter because of the memory system according to claim 1, wherein the first thermal conductive portion comprises a plurality of metal 40(PATENT) Atty. Dkt. No.: TAI/3314US film layers stacked in a thickness direction of the label with insulating material between each pair of adjacent metal film layers.  
	Claim 14 depends on claim 13, therefore allowable for the same reason. 
	Claim 17 includes allowable subject matter because of the label according to claim 15, wherein the first thermal conductive portion comprises a first plurality of metal film layers stacked in a thickness direction 41(PATENT) Atty. Dkt. No.: TAI/3314US of the label with insulating material between each pair of adjacent metal film layers among the first plurality of metal film layers, and the second thermal conductive portion comprises a second plurality of metal film layers stacked in the thickness direction with insulating material between each pair of adjacent metal film layers among the second plurality of metal film layers.  
	Claim 18 includes allowable subject matter because of the label according to claim 15, wherein the first thermal conductive portion comprises a first metal film layer embedded in insulating material, and the second thermal conductive portion comprises a second metal film embedded in insulating material.  
Claims 19-20 are allowable
4.	Regarding Independent claim 19, patentability exists, at least in part, with the claimed combination of elements and features of: a memory system, comprising: a housing; a printed circuit board in the housing having a first surface side; a NAND flash memory device on the first surface side of the printed circuit board in a first area; a memory controller on the first surface side of the printed circuit board in a second area spaced from the first area in a first direction; a label having a first metal layer portion adjacent to the NAND flash memory device, a second metal layer portion adjacent to the memory controller, and a thermally insulating portion between the first metal layer portion and the second 42(PATENT) Atty. Dkt. No.: TAI/3314US metal layer portion in the first direction; and a metal connector thermally connecting the label to the housing.  
	Claim 20 depends on claim 19, therefore allowable for the same reason.

Email Communication
5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hiruta US2016/0268179 discloses a semiconductor device, a first substrate, a second substrate, a first electronic component, a heat-conducting layer, a covering portion, and a heat-transporting portion.  
	Suzuki et al. US2021/0320049 discloses a semiconductor storage device includes a housing, an interface substrate attached to the housing, an insulating substrate in the housing, a first flexible substrate connecting the insulating substrate and the interface substrate, a first integrated circuit on a first surface of the insulating substrate, and a first heat conductor arranged on a second surface of the insulating substrate that is opposite to the first surface, and contacting a first inner surface of the housing.
	Ishii US8149583 discloses an electronic apparatus that includes a first board, a second board facing the first board, a cover facing the second board from a side opposite to the first board, a first fixing portion attached to the first board and the cover, and a second fixing portion attached to the first board and the second board.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835